11th
Court of Appeals
                                                                  Eastland,
Texas
                                                             Memorandum
Opinion
 
David B. Smith
Appellant
Vs.                   No. 11-02-00273-CV B Appeal from Taylor County
Conseco Finance Services Corp. f/k/a          
Green Tree Financial Servicing
Corporation              
Appellee
 
Conseco Finance Services Corp. f/k/a Green
Tree Financial Servicing Corporation sued David B. Smith seeking a writ of
possession on a manufactured home that Smith had purchased with a retail
installment contract with Conseco.  The
trial court issued the writ on August 16, 2002.  Smith then perfected this appeal.
Smith=s brief was originally due to be filed on May
27, 2003.  Smith requested and received
one extension of time.  On June 26,
2003, the clerk of this court wrote the parties notifying them that failure by
Smith to file his brief by August 11, 2003, could result in the dismissal of
the appeal for want of prosecution.  As
of this date, we have received neither a response to our June 26 letter nor
Smith=s brief. 
Therefore, this appeal is dismissed for want of prosecution.
 
PER CURIAM
 
September 11, 2003
Not designated for
publication.  See TEX.R.APP.P.
47.2(a).
Panel consists of: Arnot, C.J., and
Wright, J., and McCall, J.